                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

IN RE DAVID L. VALDIVIA,

                  Debtor.
___________________________________/

DAVID L. VALDIVIA,

                      Appellant,                            Case Number 20-12076
v.                                                          Honorable David M. Lawson

MARY A. HAUK,

                  Appellee.
_____________________________________/

                                           OPINION

       David L. Valdivia filed a Chapter 13 bankruptcy petition seeking to discharge a $300,000

debt to his ex-wife that arose from a divorce case. In an adversary proceeding brought by

Valdivia’s ex-wife, Mary Hauk, the bankruptcy court determined on summary judgment that the

debt was a nondischargeable spousal support obligation under 11 U.S.C. § 523(a)(5), and at trial

that the amount reasonably may be regarded as being within Valdivia’s present and future capacity

to repay. Valdivia appeals both rulings. This Court affirms.

                                                I.

       Debtor David L. Valdivia divorced Mary Hauk in 2010. The divorce judgment obligated

Valdivia to pay Hauk for certain property he converted and for support. The dissolution of that

marriage and the judgment that was entered sparked nearly a decade of bitter litigation, which

culminated with the parties’ entry into a consent judgment in 2019 requiring Valdivia to pay Hauk

$300,000. That sum “was labeled as support,” and, as stated in the consent judgment, “was

‘intended by the parties and determined by the Court not to be discharged in bankruptcy’; and that
‘any debt or debt obligation incurred by’ [Valdivia] ‘as a consequence of this Judgment . . . will

not be discharged in bankruptcy.’” In re Valdivia, 615 B.R. 231, 237 (Bankr. E.D. Mich. 2020)

(quoting Judgment of Divorce).

       Despite that clear language, almost immediately upon concluding that “resolution” of the

marital dispute, Valdivia made a beeline for the bankruptcy court and filed a Chapter 13 petition,

seeking to avoid his only significant debt, which was the obligation that he assumed under the

consent judgment to pay approximately $300,000 to his ex-wife. Id. at 235. Hauk promptly filed

an adversary proceeding in the bankruptcy court seeking a ruling that the $300,000 judgment debt

was nondischargeable under several theories, including that the debt was for a domestic support

obligation. See 11 U.S.C. § 523(a)(5).

       The parties filed cross-motions for summary judgment. The bankruptcy court ruled that

the debt did not arise from “any fraud, conversion, breach of fiduciary duty, bad faith, intentional

harm, or other misconduct by” Valdivia, since the state court had determined that he repaid funds

he converted or misappropriated back in 2012. In re Valdivia, 615 B.R. at 236. However, the

court held as a matter of law that the debt qualified as a support obligation under section 523(a)(5).

Ibid. The parties then proceeded to trial on the remaining unresolved factual question of whether

“‘although the obligation is of the type that may not be discharged in bankruptcy, its amount is

unreasonable in light of the debtor spouse’s financial circumstances.’” In re Valdivia, 617 B.R.

278, 281 (Bankr. E.D. Mich. 2020) (quoting In re Schubiner, 590 B.R. 362, 394-95 (Bankr. E.D.

Mich. 2018)).

       The bankruptcy court held that the $300,000 debt was not unreasonable in light of

Valdivia’s financial circumstances and did not exceed what he could reasonably be expected to

pay. The trial opinion included a comprehensive recitation of the evidence taken, and the court




                                                -2-
summarized its factual findings on the debtor-appellant’s ability to repay the spousal support debt

as follows:

       Given the Defendant’s burden of proof, and the evidence presented, the Court must
       assume that Defendant has the ability to pay his Debt to Plaintiff, from the
       following resources:

       » Defendant’s $451.68 per month in disposable income disclosed by his Schedule
       I and J (= $5,420.16 per year = $54,201.60 over ten years = $81,302.24 over fifteen
       years);

       » Defendant’s ability to earn additional income, in an unknown amount, now and
       in the future, by obtaining additional employment, in addition to his current part-
       time job working for his father, including possible cement construction jobs;

       » Defendant’s proceeds from a sale of Defendant’s Deering property (unknown
       amount, but under Plaintiff’s valuation this could yield up to $80,000.00, less sale
       costs, for Defendant’s one-half share);

       » Defendant’s proceeds from a sale of the 2008 Ford Taurus ($2,000.00);

       » Defendant’s future realization of the value of the Rental Acosta business, in an
       unknown amount, from either (1) realizing the profit (unknown amount) from
       operating the business for an unknown number of years; (2) selling the business on
       a going-concern basis (value unknown); or (3) liquidating the 8-9 pieces of real
       property owned by the business (value unknown).

       For example, if we assume that Rental Acosta owns 9 pieces of unencumbered real
       estate, and that each is worth only $50,000.00, the equity in those properties that
       could be tapped by selling or borrowing against the properties would total
       $450,000.00 — an amount far greater than the amount of Defendant’s Debt to
       Plaintiff.

       Because Defendant has the burden of proof, the fact that some of the items listed
       above are “unknown” works against Defendant; the unknown things highlight that
       Defendant has not proven his future inability to pay the Debt to Plaintiff.

       In considering the Defendant’s ability to pay the Debt to Plaintiff in the future, the
       Court is not limited to any particular, proven time limit. Nor is the Defendant
       limited to a time limit for paying the entire Debt within the 5-year maximum length
       that applies to Chapter 13 plans under 11 U.S.C. § 1322(d)(2). If necessary,
       Defendant could pay the Debt over a longer period of time, without the need for a
       bankruptcy case. This is especially true in this case, because Defendant really has
       no need for any bankruptcy relief from his other creditors. As further discussed
       below, Defendant filed his bankruptcy case only to try to address Plaintiff’s claim
       against him.



                                               -3-
       The Court concludes that Defendant failed to meet his burden of proving, by a
       preponderance of the evidence, that his Debt to Plaintiff is, to any extent,
       “unreasonable in light of the [Defendant D]ebtor’s financial circumstances,” within
       the meaning of [In re Sorah, 163 F.3d 397, 41 (6th Cir. 1998)], and that the Debt,
       to any extent, “exceeds what the [Defendant D]ebtor can reasonably be expected to
       pay [according to the Sorah analysis].”

Id. at 287-88.    Valdivia filed this appeal, in which he challenges the bankruptcy court’s

determination of nondischargeability and its assessment of his ability to repay the debt.

                                                II.

       District courts have jurisdiction to hear appeals from final judgments, orders, and decrees

of bankruptcy courts. 28 U.S.C. § 158(a)(1); Central States, Se. & Sw. Areas Pension Fund v.

U.S. Truck Co. Holdings, Inc. (In re U.S. Truck Co. Holdings), 341 B.R. 596, 599 (E.D. Mich.

2006). The Sixth Circuit has held that “finality ‘is considered in a more pragmatic and less

technical way in bankruptcy cases than in other situations.’” Winget v. JP Morgan Chase Bank,

N.A., 537 F.3d 565, 578 (6th Cir. 2008) (quoting Lindsey v. O’Brien, Tanksi, Tanzer & Young

Health Care Providers of Conn. (In re Dow Corning), 86 F.3d 482, 488 (6th Cir. 1996)). A final

judgment in an adversary proceeding terminates a “discrete dispute[]” in the larger bankruptcy

case, and therefore “it may be appealed immediately.” Ibid.; see also Morton v. Morton (In re

Morton), 298 B.R. 301, 303 (B.A.P. 6th Cir. 2003) (noting that an order overruling a Chapter 13

debtor’s objection to claims was a final order because it ended litigation on the merits and left

nothing for the court but the execution of judgment).

       This Court reviews the bankruptcy court’s factual findings for clear error and gives fresh

review to its conclusions of law. Fed. R. Bankr. P. 8013; B-Line, LLC v. Wingerter (In re

Wingerter), 594 F.3d 931, 935-36 (6th Cir. 2010) (citing Behlke v. Eisen (In re Behlke), 358 F.3d

429, 433 (6th Cir. 2004)). A clear-error review standard simply asks “‘whether a reasonable person

could agree with the bankruptcy court’s decision.’” Waldman v. Stone, 698 F.3d 910, 922 (6th



                                               -4-
Cir. 2012) (quoting Volvo Comm. Fin. LLC the Americas v. Gasel Transp. Lines, Inc. (In re Gasel

Transp. Lines, Inc.), 326 B.R. 683, 685-86 (6th Cir. BAP 2005)). This Court will “not disturb the

bankruptcy court’s findings of fact unless there is the ‘most cogent evidence of mistake of justice.’”

WesBanco Bank of Barnesville, Ohio v. Rafoth (In re Baker & Getty Fin. Servs. Inc.), 106 F.3d

1255, 1259 (6th Cir. 1997) (quoting Newton v. Johnson (In re Edward M. Johnson & Assocs.,

Inc.), 845 F.2d 1395, 1401 (6th Cir. 1988)).

       Valdivia argues that the bankruptcy court erred by holding as a matter of law that the

$300,000 debt established by the consent judgment was for spousal support, and by finding at trial

that he could afford to pay it.

       Section 523 of the Bankruptcy Code plainly states that “[a] discharge under [Chapter 13 of

the Code] does not discharge an individual debtor from any debt . . . for a domestic support

obligation.” 11 U.S.C § 523(a)(5). A “domestic support obligation” includes those debts that are

(1) owed to a former spouse; (2) are “in the nature of” alimony or support to the former spouse;

(3) established by “an order of a court of record”; and (4) “not assigned to a nongovernmental

entity.” 11 U.S.C. § 101(14A). Congress intended “to make most divorce-related obligations

nondischargeable” in bankruptcy. In re Sorah, 163 F.3d 397, 401 (6th Cir. 1998). However, even

if the bankruptcy court finds that a debt is a domestic support obligation because it has the “indicia

of support” of a child or ex-spouse, it still may be discharged if the debtor can prove “that the

obligation is unreasonable in light of the debtor’s financial circumstances.” Id. at 402 (citing In

re Calhoun, 715 F.2d 1103, 1110 (6th Cir.1983)).

                                                 A.

       Valdivia first argues that the bankruptcy court’s ruling that the debt was a spousal support

obligation was flawed because (1) there was “no evidence” presented at trial to establish




                                                -5-
nondischargeability, (2) the terms of the divorce decree make clear that it comprised a “division

of property” and not “spousal support,” and (3) the plaintiff-appellee presented no evidence at trial

of her “financial circumstance[s] including her income or employment and that of her new

husband, her assets (including a family trust previously valued in the millions), or anything else

that she relies on for support,” but, according to the appellant, “[i]t was her burden to provide

evidence that payment of the debt is necessary for her maintenance and support.” There are

problems with these arguments, some obvious, others less so.

       Valdivia’s first objection to the spousal support determination is a non-sequitur. The

record plainly reflects why there was “no evidence” on dischargeability presented at trial: because

the question was decided as a matter of law on summary judgment. There was no error in the trial

court’s supposed failure to take evidence on a question that was not present for trial.

       Valdivia’s third argument that Hauk failed to present evidence of her “ongoing need” for

support also is groundless, because, as the Sorah court held, a debtor categorically is prohibited

from contesting payment of spousal support by attempting to dispute the need for or amount of

support awarded by a state court. In re Sorah, 163 F.3d at 401-02. The bankruptcy court’s findings

are not undermined simply because it did not take or consider evidence on grounds that the debtor

was prohibited as a matter of law from arguing in his defense.

       For the debtor’s second argument, the Sixth Circuit has prescribed the “duck test” to

determine whether a debt is a “domestic support obligation.” Id. at 401 (“There is a saying that if

something looks like a duck, walks like a duck, and quacks like a duck, then it is probably a duck.

In determining whether an award is actually support, the bankruptcy court should first consider

whether it ‘quacks’ like support.”). That test directs the bankruptcy court to “look to the traditional

state law indicia that are consistent with a support obligation. These include, but are not




                                                 -6-
necessarily limited to, (1) a label such as alimony, support, or maintenance in the decree or

agreement, (2) a direct payment to the former spouse, as opposed to the assumption of a third-

party debt, and (3) payments that are contingent upon such events as death, remarriage, or

eligibility for Social Security benefits.” In re Sorah, 163 F.3d at 401. “An award that is designated

as support by the state court and that has the above indicia of a support obligation (along with any

others that the state support statute considers) should be conclusively presumed to be a support

obligation by the bankruptcy court,” and “[a] non-debtor spouse who demonstrates that these

indicia are present has satisfied his or her burden of proving that the obligation constitutes support

within the meaning of § 523, and is thus nondischargeable.” Ibid.

       The bankruptcy court considered and applied all of these factors. Valdivia conceded that

the consent judgment was labeled a support obligation; there was no material fact question on that

score. And he signed off on the provision in the state court consent decree that acknowledged the

explicit legal consequence of that concession; that the debt “will not be discharged in bankruptcy.”

The bankruptcy court, however, did not accept that statement as conclusive or binding on it. In

assessing other factors, the court found no material fact dispute that the debt was “a direct payment

to a former spouse.” The court’s summary analysis of the debt bearing indicia of support faithfully

applied Sorah’s analytical framework:

       In addition to the label, such indicia are (1) as described above, the other clear,
       implicit but strong indications in the Judgment of Divorce that the debt obligations
       were intended by the State Court for the support of Plaintiff; (2) the direct-payment
       nature of Defendant’s obligations to Plaintiff, as described above; (3) the State
       Court’s adoption of the Arbitrator’s finding that Plaintiff “is and has been without
       sufficient funds to maintain” the Divorce Case litigation; (4) the State Court’s
       discussion of how the line of credit used to operate the Restaurant business “was
       secured by the home of” Plaintiff only, and not by any property of Defendant, and
       that Defendant’s obligations to Plaintiff under the Judgment of Divorce included
       Defendant’s 50% liability on that credit line; and (5) the fact that under Michigan
       law, relief labeled as “spousal support” need not be awarded to a spouse if,




                                                -7-
       considering all the circumstances, “the estate and effects awarded to” that spouse
       are sufficient “for the suitable support and maintenance of” that spouse.

In re Valdivia, 615 B.R. at 237-39 (citing See Mich. Comp. Laws § 552.23(1)). Valdivia has not

identified any basis to undermine that analysis or to create a fact question that suggests that the

obligation was anything other than a spousal support obligation.

                                                B.

       Once that determination is made, the burden shifted to the debtor to prove that the debt “is

unreasonable in light of [his] financial circumstances.” In re Sorah, 163 F.3d 401. To prevail, he

had to convince the bankruptcy court that the amount of the debt exceeds his present and future

ability to pay it. Id. at 402; In re Andrus, 338 B.R. 746, 752 (Bankr. E.D. Mich. 2006) (observing

that “‘the nondischargeability provision of § 523(a)(5) is given a broad construction so as to

promote the Congressional policy that favors enforcement of obligations for spousal and child

support’”) (quoting In re Luman, 238 B.R. 697, 704 (Bankr. N.D. Ohio 1999)).

       Valdivia argues that the bankruptcy court’s assessment of his ability to pay was flawed

because it overlooked the following aspects of his financial affairs: (1) his filing of multiple

bankruptcy petitions in the past several years, (2) his trial testimony that “until just over a year

ago, he was unable to meet his ordinary expenses and needed to borrow from his father,” and (3)

his “limited employment opportunities,” based on his age (57 years old) and high-school

education, and an inability despite repeated efforts to have his state builder’s license reinstated.

Valdivia argues that the bankruptcy court: (1) erroneously determined that he was underemployed,

based on a misconstruction of his trial testimony, (2) improperly relied on Hauk’s testimony about

valuation of real properties Valdivia owned that could be sold, (3) improperly afforded “more

weight” to Hauk’s trial testimony than his own, (4) made unsubstantiated assumptions about his

future interest in his father’s business, and (5) “cast a shadow” over the proceedings by citing



                                               -8-
factual findings of a divorce arbitrator about Valdivia’s “history of dishonesty and fraud” during

the divorce litigation.

        There was no clear error in the bankruptcy court’s assessment of the evidence. First,

Valdivia has not explained how his serial bankruptcy petitions have any bearing on his present

ability to pay. Moreover, he has pointed to nothing in the record calling into question the

bankruptcy court’s conclusion that, beyond the transparent attempt to shirk his obligation to Hauk,

he did not need the protections of the Bankruptcy Code, and his personal economic affairs

otherwise were sound. In re Valdivia, 617 B.R. at 288 (“If necessary, Defendant could pay the

Debt over a longer period of time, without the need for a bankruptcy case. This is especially true

in this case, because Defendant really has no need for any bankruptcy relief from his other

creditors.”). Valdivia also has not cited any legal authority supporting his argument that the mere

existence of past or present bankruptcy proceedings somehow is relevant to the assessment of a

debtor’s present and future capacity to pay.

        Second, the bankruptcy court did not overlook evidence about Valdivia’s past borrowing

from his father to cover personal expenses. It did, however, reasonably discount any value of that

testimony bearing on his present and future ability to pay, because Valdivia’s schedule of debts

revealed that the entire borrowing amounted to only around $30,000, the personal loan was not

evidenced by any promissory note or other written accounting of principal or interest, and Valdivia

admitted at trial that he last borrowed from his father around 15 months before the trial in this case.

In re Valdivia, 617 B.R. at 284. That record evidence, which Valdivia does not dispute, reasonably

supported the assessment that the borrowing from his father did not undermine the soundness of

his present financial condition.




                                                 -9-
       Third, Valdivia asserts that the bankruptcy court overlooked his “limited employment

opportunities,” based on his age (57 years old) and high-school education, and an inability despite

repeated efforts to have his state builder’s license reinstated. But the bankruptcy court found that

there was undisputed testimony that Valdivia in the past had completed construction jobs for cash,

and he presented no evidence that he was incapable of doing the same work presently and in the

future. In re Valdivia, 617 B.R. at 286 (“Plaintiff’s unrebutted testimony, which the Court finds

credible, especially since Defendant did not dispute it, included the following. Defendant has done

cement work since he was a boy. He did cement work at his Deering property in Garden City,

Michigan, and at the restaurant that Plaintiff and Defendant built when they were married, which

was known as Dario’s Italian Eatery, doing business as D&M Valdivia Restaurants, Inc. (referred

to below as the ‘Restaurant’). Defendant has substantial experience doing cement construction

work. When the parties were married, Defendant did construction jobs, mostly with cement, for

cash. And Plaintiff is not aware of any reason why Defendant could not have continued to do such

jobs over the years, and into the present.”). Moreover, Valdivia himself testified that he has

performed various duties as an “agent” of his father’s property management business, and he has

pointed to no evidence suggesting that he is incapable of finding further employment doing the

same work for others.

       Fourth, and relevant to the above point, Valdivia contends that he “never testified” that he

only works part-time for his father’s business, and that the bankruptcy court therefore erroneously

concluded that he was underemployed. That position is belied by the trial record, where the

plaintiff plainly answered “No” when asked if his employment with the family business was full-

time. Trial Tr. at 60, ECF No. 11-1, PageID.1306 (“THE COURT: Okay. Do you work full time

at Rental La Casa? VALDIVIA: No, it varies.”). Valdivia has not pointed to any evidence




                                               - 10 -
suggesting that he works more than full-time, and the reasonable inference from the only

responsive testimony is that he works less than full-time, i.e., part-time only.

       Fifth, Valdivia contends that the bankruptcy court erred by accepting Hauk’s rather than

his own assessment of the value of a single-family rental home that he owns in Garden City,

Michigan. But the bankruptcy court found Valdivia’s value assessment not credible for multiple

reasons, including that (1) he asserted that the market value was equal to the taxable state assessed

value of $50,000, (2) he admitted that he had paid $79,000 for the property when he bought it in

1990 (far in excess of his asserted valuation), and (3) he admitted that since he bought the home

he had “made improvements to the property, including new siding on the outside and new carpeting

on the inside.” In re Valdivia, 617 B.R. at 285. In light of those admissions, there was no clear

error in the bankruptcy court’s assessment that Hauk’s proposed valuation of $125,000 was more

credible than Valdivia’s, where Valdivia had not presented any other evidence calling into question

Hauk’s estimate, which was based on her extensive real-estate sales experience in the relevant

market, and considering three decades of value appreciation and improvements to a property than

had been used as a rental unit.

       Sixth, Valdivia contends that the bankruptcy court improperly afforded “more weight” to

Hauk’s trial testimony than his own, but that is not grounds for reversal because “[d]etermination

of the credibility of a witness is within the sole province of the finder of fact and is not subject to

review.” Alder v. Burt, 240 F. Supp. 2d 651, 660 (E.D. Mich. 2003) (citing United States v.

Saunders, 886 F.2d 56 (4th Cir. 1989)). The bankruptcy court was exclusively charged with the

duty of assessing witness credibility and assigning weight to the various sources of evidence it

received. Nothing in the trial record suggests that it did so in any way improperly or without

considering all of the testimony that was taken.




                                                - 11 -
       Seventh, Valdivia contends that the bankruptcy court improperly concluded that he had an

“ownership interest” in his father’s property management company, Rental Acosta. But it did not

make any such finding. Instead, it reasonably inferred from the undisputed record that it was

probable Valdivia would acquire a future interest by inheritance from his father, who is the sole

owner of the business, where the only potential heirs identified by the evidence were Valdivia and

his brother. As the bankruptcy court noted, Valdivia offered little evidence about the business

beyond his admissions that it solely is owned by his father, who is 86 years old and in poor health,

Valdivia is the principal employee of the business, and his brother has no involvement with the

enterprise. The bankruptcy court found that, in the absence of evidence to the contrary, it was

reasonable to assume that Valdivia could acquire some interest in the business in the future, and it

made reasonable (indeed, notably conservative) assumptions about the likely value of the business

assets based on limited testimony about the nine properties that it holds. The bankruptcy court’s

assumptions about two brothers’ probable shared heritable interest in property solely owned by a

parent with no other living heirs certainly were reasonable — particularly with the notable absence

of evidence suggesting any contrary result. See Mich. Comp. Laws § 700.2103 (“Any part of the

intestate estate that does not pass to the decedent’s surviving spouse under section 2102, or the

entire intestate estate if there is no surviving spouse, passes in the following order to the following

individuals who survive the decedent . . . The decedent’s descendants by representation . . . .”).

       Finally, Valdivia contends that the bankruptcy court “cast a shadow” over the proceedings

by citing factual findings of a divorce arbitrator about Valdivia’s “history of dishonesty and fraud”

during the divorce litigation. But he has not explained how the mere recitation of factual findings

stated in the public record, by another court in another proceeding, and which he has not impeached




                                                - 12 -
in any way, suggests that the bankruptcy court erred in assessing Valdivia’s present financial

worthiness.

       Nothing in the trial record remotely approaches the “most cogent evidence of a mistake of

justice” by the court below, and there are, therefore, no grounds for this Court to disturb the

bankruptcy court’s findings of fact. WesBanco, 106 F.3d at 1259. Moreover, Valdivia has pointed

to nothing in the record calling into question the bankruptcy court’s primary conclusion, which

was that, by offering little or no relevant evidence about most pertinent aspects of his financial

affairs, he simply had failed to carry his burden of proving by a preponderance of the evidence that

he was unable to pay the debt. In re Valdivia, 617 B.R. at 287 (“Defendant failed to prove that

either now or in the future, he will be unable to pay any or all of the Debt to Plaintiff, from a

combination of the following sources: his actual, disclosed income; plus additional income that

Defendant has the ability to make; plus liquidation of property that Defendant has or in the future

is likely to have.”). Valdivia argues that the bankruptcy court’s errors reveal an overindulgence

of the appellee’s trial case. But a converse rule of decision applies here; the appellant had the

burden of proof on unreasonability. The record shows that the bankruptcy court reasonably found

that he failed to sustain his case with sufficient credible evidence.

                                                 III.

       The debtor-appellant has not shown that the bankruptcy court erred in determining as a

matter of law that the $300,000 debt owing to Mary Hauk is a spousal support obligation or clearly

erred in its determination of the debtor’s ability to pay.

       The judgment of the bankruptcy court is AFFIRMED.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
Dated: May 13, 2021                                            United States District Judge




                                                - 13 -
